W. Allen, J.
By the agreement, the plaintiff was to have one half of the amount recovered, and was to make no charge for his services and expenses; and the action is not to recover for services rendered and money paid, but for breach of the agreement. The agreement was clearly champertous under the decisions of this court. Thurston v. Percival, 1 Pick. 415. Ackert v. Barker, 131 Mass. 436. Belding v. Smythe, 138 Mass. 530. In Blaisdell v. Ahern, 144 Mass. 393, the plaintiff’s compensation was to be paid by the defendant, and the amount which might be recovered was referred to only to limit the amount with which the plaintiff might charge the defendant; in the case at bar the plaintiff undertook the collection of the debt for one half of the avails, and his only claim against the defendant is for withholding the plaintiff’s share of the amount recovered.
It is argued that the agreement does not mention a suit, and that the debt might have been collected without one. But the agreement clearly contemplated legal proceedings, and the proceedings in the Insolvency Court constituted a suit.

Judgment for the defendant.